Citation Nr: 0823829	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-12 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1980 rating decision, for purposes of establishing 
entitlement to an effective date earlier than May 27, 2004, 
for the grant of service connection and a 70 percent rating 
for major depression with schizotypal personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to August 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.  In March 2008, VA 
notified the veteran that the recording of the veteran's 
hearing was incomplete due to several inaudibles and informed 
him that he could request a new hearing.  In March 2008, the 
veteran requested to appear at another hearing before the 
Board.  In subsequent March 2008 correspondence, the veteran 
stated that he wanted to cancel the hearing that had been 
scheduled for him and enclosed additional evidence with a 
waiver of RO initial consideration of such evidence.


FINDINGS OF FACT

1.  An August 2005 rating decision granted service connection 
for major depression with schizotypal personality disorder, 
rated 70 percent, effective May 27, 2004; the veteran did not 
timely appeal that decision.

2.  An April 1980 rating decision denied the veteran's 
original claim of service connection for a nervous condition 
with headaches.

3. It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied in the April 1980 rating decision.


CONCLUSION OF LAW

There was no CUE in the April 1980 rating decision; an 
effective date prior to May 27, 2004, for the award of 
service connection and a 70 percent rating for major 
depression with schizotypal personality disorder is not 
warranted.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant claim for an earlier effective date is predicated 
on allegations of CUE in a prior rating decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to CUE cases.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Hence, a lengthy 
discussion of the impact of the VCAA in this matter is not 
necessary.

B.	Legal Criteria, Factual Background, and Analysis

In an August 2005 rating decision, the RO reopened the 
veteran's claim of service connection for depression and 
granted service connection for major depression with 
schizotypal personality disorder, effective from May 27, 
2004, the date of his claim to reopen.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later).  The Board notes that in March 2008, the veteran 
submitted to the Board (with a waiver of RO consideration) a 
letter dated in January 2006 entitled notice of disagreement 
(NOD) which indicated he was disagreeing with the August 2005 
rating decision.  While this statement is dated within the 
appeal period of the August 2005 rating decision, the record 
does not reflect it was received by VA during the appeal 
period.  See 38 C.F.R. § 20.302 (stating that a NOD must be 
filed within a year of the issuance of a decision).  In fact, 
the record shows that the first time the veteran submitted 
this statement was in March 2008, when he submitted it to the 
Board.  As it was not submitted to the RO (received by VA) 
within a year of the August 2005 rating decision, it cannot 
be considered a timely NOD with that decision.  Id.  As a 
result, the veteran did not timely appeal the August 2005 
rating decision and it became final.  38 U.S.C.A. § 7105.  

In November 2006, the veteran filed a claim seeking an 
earlier effective date for the grant of service connection 
for major depression with schizotypal personality disorder.  

Initially, the Board notes that recent case law has 
emphasized that once there is a relevant final decision on an 
issue, there cannot be a "freestanding claim" for an 
earlier effective date, unless it is a request for revision 
based on CUE in prior rating decisions.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  Here, the veteran's claim for an 
earlier effective date specifically argues that there was CUE 
in an April 1980 rating decision and that revision of that 
decision based on CUE would entitle him to an earlier 
effective date.  Hence, the instant claim must be addressed 
based on the merits of the CUE allegations.

The veteran's original claim for service connection for a 
nervous condition with headaches was denied in April 1980, 
based on a finding that occupational maladjustment with 
obsessive and depressive features and tension headaches was a 
congenital or developmental mental defect.  As will be 
explained in the analysis below, the veteran did not perfect 
an appeal of this decision and it became final.  38 U.S.C.A. 
§ 7105.  

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  The Court has stated that CUE is 
the type of error which is "undebatable, so that it can be 
said that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Id. at 313-14.  Therefore, in order for the 
veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Id. at 313.

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.

The laws and regulations regarding service connection at the 
time of the April 1980 rating decision provided that service 
connection would be granted when there was disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (1980); 38 C.F.R. 
§ 3.303 (1980).  Hence, there needed to be medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  

Regulations also stated that in the field of mental 
disorders, personality disorders characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1980).

At the time of the April 1980 rating decision, the evidence 
before the RO consisted of the veteran's service medical 
records.  These records show that on January 1977 entrance 
examination, the veteran did not report any psychiatric 
related complaints and his psyche was noted to be normal on 
clinical evaluation.  During treatment in August 1978, the 
veteran indicated he wanted to be discharged; he was then 
seen by a clinical psychologist in September 1978.  

In April 1979, the veteran was treated for dizziness, blurred 
vision, headaches, and general malaise.  He reported having 
interpersonal problems that had been affecting him.  The 
diagnosis was probable viral syndrome.  During subsequent 
treatment, it was noted he had a history of delirium and 
mental hygiene therapy.  He seemed disoriented and nervous.  
The assessment was mental problems; he was referred to 
psychiatry.  On subsequent treatment, he reported having a 
lot of "hassles" during his service, including the loss of 
his baggage when he arrived in Europe and unfulfilled 
security promises.  An April 1979 Mental Hygiene consultation 
report indicates the veteran complained of insomnia, 
headaches, and loss of appetite.  He described his anxiety 
and tension as being related to "hassles in the Army" 
throughout his service.  He had no prior psychiatric history.  
Mental status evaluation was within normal limits.  There was 
no evidence of thought disorder; mood was moderately 
depressed with a somewhat blunted affect.  The impression was 
occupational maladjustment with obsessive and depressive 
features.  
On June 1979 separation examination, it was noted the veteran 
was seen by mental hygiene, which found he had occupational 
maladjustment with obsessive and depressive features and 
recommended that he be separated from service.  

During the September 2007 hearing, the veteran argued that 
the April 1980 rating decision contained CUE because VA did 
not provide him with an examination to determine whether any 
psychiatric disability was related to service and not a 
developmental defect.  The veteran also argued in a statement 
received in March 2008 that the April 1980 rating decision 
did not become final because VA had failed its duty to assist 
by not obtaining outstanding medical records.  As previously 
noted, the Federal Circuit has held that a failure of the 
duty to assist, to include not requesting an examination or 
records, cannot constitute CUE.  Cook, 318 F.3d at 1345-47.  
[Notably, the appellant cited to Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) to support his allegation that a failure of 
the duty to assist made an RO decision not final; however, 
Cook specifically overruled that aspect of the Hayre case.]  
Hence, the RO's failure to order an examination or to obtain 
records prior to its April 1980 decision did not vitiate the 
finality of the April 1980 decision and did not rise to the 
level of CUE.  

The veteran also argued that physicians have opined recently 
that his major depressive disorder is related to his service.  
However, as explained above, a finding of CUE is based on the 
facts that were before the adjudicator at the time of the 
rating decision.  Such opinions were not of record in April 
1980 and cannot be considered by the Board in determining 
whether there was CUE in that rating decision.  

The veteran also alleged during the hearing that the April 
1980 decision never became final because he appealed it.  A 
review of the record shows that in May 1980 he filed a NOD 
with the rating decision.  In June 1980, the RO issued a 
statement of the case.  The veteran did not subsequently file 
a VA Form 9, Substantive Appeal.  In July 1980, he submitted 
a statement regarding concerns about his post-Vietnam 
educational funds.  This statement did not indicate that he 
was filing a substantive appeal with the April 1980 rating 
decision and did not reference any disability claim; hence, 
it could not have been reasonably construed as a substantive 
appeal with the April 1980 rating decision.  38 C.F.R. 
§ 20.202.  The next correspondence of record regarding a 
mental disability was in May 1990, when the veteran filed a 
new claim for "stress disorder".  Hence, the evidence of 
record is against a finding that the veteran perfected an 
appeal of the April 1980 rating decision and, as previously 
noted, the decision became final.  38 U.S.C.A. § 7105.

In a statement dated in January 2006 (received in March 
2008), the veteran alleged that the April 1980 rating 
decision denied his claim based on a finding that he did not 
have migraine headaches.  He believed that a February 2005 
rating decision's grant of service connection for occipital 
headaches and the rating of the disability analogously as 
migraine headaches showed that the medical evidence had been 
of record in April 1980 to associate his headaches with his 
nervous condition and that it was CUE that the April 1980 
rating decision denied his claim in the face of such 
evidence.  However, the Board notes that the August 2005 
rating decision did not grant service connection for major 
depression based on a finding that it was related to service-
connected headaches, instead the decision to grant service 
connection was based on a July 2004 VA opinion that his 
current psychiatric disorder was related to the psychiatric 
difficulties the veteran had during service.  Notably, this 
opinion also stated that it was "unclear whether the 
occipital headaches caused his current psychiatric 
difficulties and symptoms."  Hence, the veteran's arguments 
about evidence being of record in April 1980 regarding his 
headaches being related to his psychiatric condition have no 
merit, as service connection has not been granted based on 
such a premise.  Even if service connection had been granted 
as secondary to service-connected headaches, the veteran's 
argument would still concern how the evidence was weighed in 
April 1980 and would not rise to the level of CUE.

The veteran has also submitted a service personnel record 
from August 1978 showing that he was placed on a special duty 
assignment to a library at Fort Bragg.  The veteran appears 
to argue that his being placed on this special duty 
assignment caused his occupational maladjustment.  The Board 
notes that this personnel record was not associated with the 
claims file in April 1980.  But while it was constructively 
of record at that time, the Board finds that if considered it 
would not have materially altered the decision that was made.  
The fact that the veteran was placed on a special duty 
assignment different from his military occupational specialty 
of communications equipment mechanic does not provide 
evidence that his psychiatric symptoms in service were caused 
by this special duty assignment.  Even if this evidence had 
been of record, the facts still could have been weighed to 
reach the same conclusion that the psychiatric symptoms 
experienced during service were a developmental defect.  The 
addition of this evidence in April 1980 would not have 
compelled a substantially different conclusion.  See Russell, 
3 Vet. App. at 313.  [It is also noteworthy, incidentally, 
that regulation provides that if VA receives relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim.  See 38 C.F.R. 
§ 3.156(c).  Consequently, if the record was such that it 
affected the outcome, the proper vehicle for revision of the 
April 1980 decision would be a reconsideration of the 
decision, not a determination on a motion of CUE (which 
requires a higher burden of proof).]   

The veteran's allegations of CUE in the April 1980 rating 
decision are based essentially on a disagreement as to how 
the facts were then weighed or evaluated.  As indicated 
above, this cannot form the basis of a valid claim of CUE.  
The RO based its decision on the evidence of record that the 
veteran had a history of occupational maladjustment with 
obsessive and depressive features, and based on the law 
extant at that time, concluded that such a mental deficiency 
was a mental disorder that was a congenital or developmental 
defect that existed before service.  While the RO could have 
interpreted and weighed the evidence and the law differently, 
that is not enough to meet the higher standard of proof 
required for a CUE claim.  In order to change a decision 
based on a clear and unmistakable error, the error must be 
"undebatable" and "have manifestly changed the outcome at 
the time [the decision] was made."  Russell, 3 Vet. App. at 
313-14.  Here, there is no showing that the correct facts 
were not before the adjudicator or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  

The April 1980 rating decision was consistent with, and 
supported by, the evidence of record; was in accordance with 
governing law and regulations; and did not involve CUE.  
Consequently, revision of this decision is not warranted, and 
an earlier effective date for the award of service connection 
for major depressive disorder and a 70 percent rating based 
on such revision is also not warranted.


ORDER

The appeal to establish CUE in an April 1980 rating decision, 
for the purpose of establishing entitlement to an earlier 
effective date for the award of service connection and a 70 
percent rating for major depressive disorder with schizotypal 
personality disorder, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


